322 S.W.3d 159 (2010)
STATE of Missouri, Respondent,
v.
Daniel R. HOFFARTH, Appellant.
No. ED 92437.
Missouri Court of Appeals, Eastern District, Division Five.
September 28, 2010.
Nancy A. McKerrow, Assistant Public Defender, Columbia, MO, for appellant.
Shaun J. Mackelprang, Assistant Attorney General, Jefferson City, MO, for respondent.
Before GARY M. GAERTNER, JR., P.J., MARY K. HOFF, J., and PATRICIA L. COHEN, J.

ORDER
PER CURIAM.
Daniel Hoffarth (Defendant) appeals the judgment of conviction entered after a jury found him guilty of three counts of statutory sodomy in the first degree. Defendant claims the trial court erred in permitting the prosecution to: (1) question the venire panel about whether various facts relating to a victim's background would affect the venire panel's ability to believe the victim's testimony; (2) introduce evidence that Defendant killed the victims' dog; (3) introduce evidence that Defendant abused the victims' mother; and (4) introduce evidence that Defendant forced the two victims to have sex with each other. Defendant also claims that the trial court abused its discretion in excluding proffered witness *160 testimony regarding the victims' alleged sexualized behavior.
We have reviewed the briefs of the parties and the record on appeal and no error of law appears. An extended opinion would have no precedential value. We have, however, prepared a memorandum opinion for the use of the parties only setting forth the reasons for our decision.
We affirm the judgment pursuant to Rule 30.25(b).